1. Tibet
The next item is the debate on six motions for resolutions on Tibet.
author. - (PL) Mr President, Tibet has been under Chinese occupation for over 50 years. The Chinese authorities have been pursuing a policy of discrimination and persecution, aimed at marginalising Tibetans in their own homeland. The Chinese army has recently carried out yet another barbaric killing. On this occasion a defenceless Tibetan nun was murdered crossing the border into Nepal. China denies that shots were fired at Tibetan refugees attempting to enter Nepal, but the entire incident was caught on film.
The House cannot remain silent and indifferent to these latest events. The policy of force and repression imposed on the people of Tibet by the Chinese authorities can no longer be tolerated.
I hereby call on the Government of the People's Republic of China to stop violating the human rights of the Tibetan nation and of other minorities. I also appeal to the Chinese Government to guarantee that it will respect international law, international human rights standards and freedom of religion. Tibet must be granted genuine autonomy and the Tibetan people must be allowed freedom of religion and education.
I also call on the Government of the People's Republic of China to accelerate the dialogue begun with representatives of the Dalai Lama, and to seek to arrive, without further delay, at a solution to the issue of Tibet that is acceptable to both parties.
author. - (DE) Mr President, ladies and gentlemen, China's representatives described the events of 30 September on that country's border in terms suggesting that they had been attacked by a band of Tibetans and had had - and with difficulty - to defend themselves.
On this occasion - unlike in many other instances - a video is in existence to clearly demonstrate that the opposite is the case. This video shows that the Tibetan refugees did not attack; that, on the contrary, the group of people trying to cross the border was composed of young people, children, nuns and monks. The European Union must firmly repudiate the Chinese account of what happened, and demand clarification of the matter.
It must also demand clarification as to what has become of the children that the Chinese troops took into custody, the present whereabouts and state of these children and refugees and the manner in which such situations on the border are, as a rule, handled. We in the European Union must make it abundantly plain that Tibet must be accorded autonomy within China's borders, but real autonomy nonetheless, in line with the 'Middle Way' proposed by the Dalai Lama.
author. - (DE) Mr President, there has been another incident with fatal consequences at the border between China and Nepal. When, on 30 September, a group of Tibetans - all of them unarmed civilians - attempted to flee over the Nangpa Pass to Nepal, Chinese border guards opened fire on them. Kelsang Namtso, a seventeen-year-old nun, was killed; many people were wounded, and thirty arrested, among them women and nine children.
I wish to echo what was said by the previous speakers. This tragedy would never have come to light had it not been for a Romanian camera crew that was on the scene by chance and filmed what happened. The pictures they took appeared on Dutch television at peak viewing time. Despite this documentation, Peking maintains that there were injuries but no deaths and that, moreover, it had been the Tibetans who had opened fire and the Chinese had been obliged to defend themselves.
We condemn this brutal action on the part of the Chinese security forces and call on the authorities to treat their captives in a humane manner and in compliance with international agreements, for China is a signatory to the UN Charter on the Rights of the Child, which protects minors from arrest and from arbitrary treatment on the part of the state.
What happened at the Nangpa Pass must be investigated with the minimum possible delay, and those responsible must be called to account for their actions. These attacks on defenceless civilians must be put on the agenda for the next EU/China dialogue on human rights.
I urge those representing the Commission to get an idea for themselves of what is going on, to go to the Tibetan Welfare Centre in Katmandu, as our ad hoc delegation from this House did in July when we went to Nepal, to ask the refugees arriving there about the things they have had to endure, and to do something about it!
(Applause)
author. - (NL) Mr President, this Parliament is right in once more expressing its indignation, and the unfortunate fact is that I expect it will have to do so many times more. The situation in Tibet is getting worse rather than better, and we may actually be to blame for this. Even before 1951, the European countries accepted that Tibet should be part of China, even though it was not described as such on maps. That is how it stayed when in the 50s, the People's Republic of China actually brought this inhospitable region under its control with military means, and the Dalai Lama fled to India.
Tibet has now become more easily accessible from China via the world's highest railway line. Foreign mountaineers witnessed recently how inhabitants who tried to flee the country were simply gunned down. The government, and probably the majority of public opinion in China, consider Tibet, above all, as a region that is still virtually empty and that needs to be colonised by Chinese people from the most densely populated areas. Since the Chinese economy is more than ever intertwined with the European economy, Europe has a powerful lever. The question is whether we are prepared to use this lever. Oppression will persist if we do not bring any pressure to bear.
author. - Mr President, China's Communist occupation of Tibet is a long-standing scourge on democracy and an open wound on the principles of justice and freedom. Time and again, we have strongly condemned the thoroughly indefensible and brutal way the Chinese regime has been treating a small peace-loving nation, isolated at the roof of the world.
In the latest incident, China's occupation forces opened fire on a group of unarmed, defenceless civilians who were attempting in desperation to flee their country through the glacial pass at Nangpa, situated at a height of almost 19 000 feet. The group included many women and children. A 17-year old nun was killed; a 20-year old was seriously injured; some individuals are missing and 29 people, including 14 children, were arrested. Some succeeded in escaping to neighbouring Nepal. Luckily and thankfully, the incident was witnessed by a number of foreign mountaineers, whose independent and trustworthy accounts, including a video, utterly contradicted the ridiculous lies about what happened put forward in an official statement by the Chinese authorities.
We in Europe have a lot to say when it comes to condemning actions of totalitarian and oppressive regimes, but in practice the severity of our words is not matched by our deeds. Apart from being regrettable, this is also highly hypocritical, in my view. The colonial-style occupation of Tibet by China, as, indeed, any colonial occupation of one country by another, has to end forthwith. To demonstrate that we mean what we say, we must take tangible measures against China. Yes, we have an arms embargo against that country, but it has little effect. What would really be effective is if we had a trade import ban on China; that would really cause headaches to the Communist leaders in Beijing and would lead to some sensible responses to our demands for freedom for Tibet.
(Applause)
on behalf of the PPE-DE Group. - Mr President, it is clear that bold action is needed to improve the human rights situation in China. This recent incident gives us a clear reason why that should be a priority for the European Union. I find it absolutely appalling that the Chinese state media Xinhua reported the shooting as self-defence, while video footage clearly shows the Tibetan refugees were shot from a distance and in the back. No force, threat or resistance was offered to the Chinese border guards. None of the refugees had a weapon of any kind, not even a knife.
I would like to thank the Finnish Presidency and draw attention to its work in the human rights dialogue. Last week, on 20 October, the Finnish Presidency issued an official statement condemning the incident. I would like to thank the Presidency for that.
Finally, as indicated in the joint resolution on Tibet, we must continue to encourage high-level talks between the Dalai Lama and the Government of China. I would like to reiterate that this is the only way to find a peaceful and sustainable solution for real autonomy for the Tibetan nation.
on behalf of the PSE Group. - (PL) Mr President, despite the fact that official relations between the Chinese Government and the Dalai Lama were restored in 2002, human rights continue to be infringed in Tibet on a regular basis. It is estimated that every year 2 500 people decide to escape from repression and undertake the dangerous journey to Nepal, lasting several days. The acts of violence perpetrated against unarmed civilians have given rise to particular concern. These acts include the shots fired at refugees by Chinese border guards in the Nangpa La pass in September of this year. The group of fugitives concerned was attempting to cross the Tibetan border and included women, children and monks. To date, the Chinese authorities have not accepted responsibility for this incident, in which one person was killed. The fate of several children detained by the military is still unknown.
It is incumbent upon international institutions to take decisive and effective action to compel the Government of the People's Republic of China to put an end to its repression of the people of Tibet, its inhumane treatment of prisoners, its use of torture and its extra-judicial executions. We appeal once again, from the floor of this House, for fundamental human rights to be respected in Tibet. These rights include freedom of expression and association. We also call for a genuine dialogue between both parties, aimed at achieving understanding and respect for the religious, political and cultural rights of the Tibetan people.
(Applause)
on behalf of the Verts/ALE Group. - (ES) Mr President, in the two and a half years that I have been an MEP, this must the third time, or perhaps there have been more, that we have had to discuss human rights violations in Tibet, and I fear that it will not be the last. The difference this time compared to previous occasions, however, is that we have filmed evidence demonstrating that the Chinese authorities' attempts to deny these events are deceitful and that, at the same time, the Xinhua news agency's attempts to show that this action was in self-defence is entirely without foundation.
We are therefore dealing with an event that clearly requires investigation, as other speakers have said. I agree with that and I support it, but, furthermore, it also deserves to be treated as a fundamental issue within the framework of European Union-China dialogue. I would insist that this is not the first time, but it is really becoming rather sad that, since we have the opportunity to hold this dialogue with China, and on the eve of the 2008 Olympic Games, we do not stress over and over again that the Tibet situation could be resolved if there were truly a little political will on the part of the Chinese authorities. So far we have not seen any such will.
on behalf of the UEN Group. - (PL) Mr President, we are today debating human rights in China. We are doing so in the wake of a tragic and terrifying border incident. On this occasion, people throughout the world were able to see for themselves how China deals with defenceless individuals who do not present any kind of threat to the Communist authorities. These poor people are simply shot at without compunction.
The incident we are currently debating, and which has rightly triggered discussion of this subject in the European Parliament, reminds us of a bitter truth. Human rights are being systematically violated in China in almost every aspect of life. The human, economic and religious rights of the citizens of the People's Republic of China are being infringed. Unfortunately, we have to admit the sad and unpalatable truth that, all too often, the governments of individual European Union Member States remain hypocritically silent about what is happening in China. The same applies to the European Union institutions. If the common values that unite us in this House and across Europe really are common, it is incumbent on us to call, loudly and clearly, for human rights to be respected in the People's Republic of China.
on behalf of the IND/DEM Group. - Mr President, I am very glad that Parliament is showing such concern for the people of Tibet. I do not question the genuineness of it, but I do question the genuineness of the way in which this Parliament acts on such concerns. Today in the budget vote we rejected three amendments that would have removed EU development funding from government and organisational programmes that included coercive abortion, involuntary sterilisation and infanticide.
Why do Tibetans try to escape from China? It is because of these very barbaric practices, in addition to religious persecution and political persecution. This is what blights the life of all minorities and conquered peoples within the territory that China now claims to rule.
I ask you, Commissioner - and I would like an answer - what part does our development aid play in this kind of suffering?
Mr President, I wish to begin by saying to Mrs Sinnott that it is clouding the issue to raise points like that, which are entirely separate from what we are discussing here today.
Approximately 2500 Tibetans - possibly more - annually flee across the border from the Himalayas into exile. They are certainly escaping from the brutality of China's occupation, but it is not necessarily as Mrs Sinnott suggests.
It is difficult to know how many are caught or shot by the Chinese border authorities, because the allegations have generally remained uninvestigated. This particularly horrendous shooting incident on 30 September is in violation of the basic UN principles on the use of force and firearms by law-enforcement officials. It is interesting that there are guidelines as to when law-enforcement officials can shoot, but these require that they should not use firearms against persons except in self-defence or defence of others against the imminent threat of death or serious injury. Those of us who have seen the video clips of this incident know that the situation was not one involving grave threats to life. It appeared to be an unprovoked attack.
That is why the motion for a resolution before us is very important, in particular paragraph 8, which urges the Council and the Commission to reiterate their position regarding dialogue between the appropriate authorities. That is a position we must echo this afternoon: dialogue to resolve this situation.
(PL) Mr President, the resolution we are to vote on today concerns the events of 30 September, when Chinese policemen shot at a group of Tibetan refugees seeking freedom beyond the People's Republic of China. It was certainly not the first incident of its kind. It was unusual, however, in that this barbaric behaviour was caught on film. Television and the Internet enabled us all, along with millions of others around the world, to see for ourselves what the Chinese policy on Tibet actually amounts to.
The fate of the Tibetan people is particularly unfortunate because they are one of the most peace-loving nations in the world. The Dalai Lama is not demanding independence for Tibet. The Tibetans are prepared to exist within the framework laid down in the Chinese constitution. How can it be possible to shoot at such people? How can they be persecuted and killed, simply because of their desire for a small measure of freedom and for the protection of their cultural heritage? Can this tragic course of events be halted? It can be, if orders are issued to ban the shooting of people fleeing from a country they do not wish to live in. This happened in the past, rather closer to home, on the border between East and West Germany. Great nations cannot and must not base their authority on the massacre of defenceless refugees.
(PL) Mr President, much has been said in the House today about the situation in Tibet. The Chinese authorities claim to respect Tibet's autonomy, but their actions tell quite a different story.
I would like to take this opportunity to draw Parliament's attention to the report by Human Rights Watch published on 9 October 2006. This report mentions how an Internet blog created by Woeser, a leading Tibetan intellectual, was shut down. The blog was one of the most interesting political and cultural developments in contemporary China. It told the truth about the situation in Tibet, describing the damage to the environment and to Tibetan culture. Woeser is one of the most distinguished female intellectuals in contemporary China, and her blog gave a true account of current events in Tibet.
We simply cannot tolerate a situation in which the Chinese authorities claim to have granted autonomy to a particular province, whereas in practice they are closing down leading intellectual online blogs.
Member of the Commission. Mr President, the Commission fully shares the concerns expressed by the honourable Members of Parliament regarding the recent shooting by China's People's Liberation Army of Tibetan refugees at the border between the People's Republic of China and Nepal, the subsequent death of one of them and the imprisonment of some of those refugees.
The matter has been formally taken up by the European Union in the framework of the last session of the EU-China Human Rights Dialogue, held in Beijing on 19 October, as rightly mentioned by the honourable Member from Finland. On that occasion, the European Union refuted the claim by China that the shooting had been in self-defence, urged the Chinese Government to undertake a thorough investigation of the incident and insisted that the imprisoned refugees be treated in compliance with international humanitarian standards.
More generally, the Commission is very concerned about the human rights situation in Tibet, and in particular the preservation of the cultural, religious and linguistic identity of the Tibetan people. This issue has been regularly addressed during the bilateral dialogue on human rights as well as at the highest level, during bilateral summits.
The European Union is particularly concerned about the number of Tibetans from religious backgrounds who are in prison for political reasons, and has repeatedly asked for their immediate release. Several of these people are on the list of individual cases regularly submitted to the Chinese authorities on the margins of these dialogues.
The Commission believes that China's policy in Tibet is not consistent with the provisions of the International Covenant on Civil and Political Rights. The early ratification by China of this covenant ranks among the top priorities of the European Union in the field of human rights and we have left China in no doubt as to the need to fully respect the spirit of that covenant, once it has been signed and even before it is ratified.
As part of its overall policy vis-à-vis Tibet, the European Union has consistently taken the view that establishing a direct dialogue between the Dalai Lama and the Chinese authorities is the only realistic way to find a peaceful and lasting solution to the question of Tibet. We have therefore welcomed and closely monitored the five rounds of talks so far held between the special envoys of the Dalai Lama and the Chinese Government.
The Commission urges both sides to continue this dialogue and use these talks to try to make substantive progress.
The debate is closed.
The vote will take place today, at the end of the debates.